Title: To Thomas Jefferson from Richard Henry Lee, 16 May 1785
From: Lee, Richard Henry
To: Jefferson, Thomas



Sir
New York May 16th. 1785.

I thank you for your obliging congratulation on my appointment to the Chair of Congress, and I do with particular pleasure return my congratulation on your sole appointment as Minister of the United States to so eminently respectable a Court as that of his most Christian Majesty. My ill state of health, added to the business and the ceremonies of my Office, has hitherto prevented me from paying my respects to you, which certainly would have been  the case if the former of these circumstances had not principally prevented me. Altho’ my health is now better, yet I am very far from being well. I can judge how anxious you must be for minute information of public proceedings in the United States, and of such other matters as your letter imports a desire to be acquainted with. But unfortunately all letters are inspected, and thus the impertinent eye of curiosity may be gratified with such communications as were intended only for you, and which wicked selfishness may make a bad use of. This imposes great restraint, which will remain until Congress shall establish a system of Packets and Couriers of their own. How detestable is this dishonorable mode of obtaining intelligence. The virtue of Lord Falkland, when Secretary of State, would never suffer him to obtain information by such nefarious means. The appointment of Mr. Adams to the Court of London will probably draw out quickly the sense of Great Britain upon the points in dispute with them. And the Authority given by Congress to treat with the Piratical States will, I hope, accommodate all differences with them, and give future security to our Commerce with the South of Europe. I am much obliged to you for the pamphlet. I think it is greatly to be regretted, that the avaricious, monopolizing Spirit of Commerce and Commercial Men, should be suffered to interrupt that diffusion of benefits, and communication between the human species in different parts of the world, which would probably take place if trade were put upon more liberal principles and less shackled than it is. The first attempt made by these States for the trade of the East Indies was from this City. A Ship has gone to, and returned from Canton in fourteen months with a valuable Cargo, and met with the most friendly treatment from the Chinese. Other Vessels are gone and soon expected back. The great Object with the United States now is to dispose speedily of the western lands for the discharge of public debt, and a way for this is opened by treaties already made, and making with the Indians. Coinage, requisition, and Post Office are also objects of great moment and subjects of discussion. Effectual measures are taking by the Assemblies of Virginia and Maryland and by the former alone for opening the navigation between the Potomac and James Rivers with the western waters. Laws with suspending clauses have passed in Virginia for establishing a single Port on each river and for circuit Courts. A general assessment for religion is also a subject of much discussion with us. Mr. Patrick Henry is our Governor, and Col. Harrison  has lost his Election in his own County of James City. Great and general efforts have been made to get into the Legislature during the late Elections and I hear that there are many changes. It remains uncertain whether Congress will adjourn or not this year but as I value extreemely your Correspondence Your letters for me may always be safely enclosed to the Virginia Delegates in Congress, so that whether Congress or the Committee of States should be setting, your letters will reach me safely. Be so good as to thank Mr. Short for his letter to me and inform him that I will reply by the next Packet. I heartily wish you health and happiness and I am with the truest esteem and regard, Sir, Your Most Obedient and very humble Servant,

Richard Henry Lee


P.S. I know that your goodness will excuse my having used an amanuensis, when you know that this cold climate has so afflicted my hand and head as to make writing painful.
 R. H. L.

